PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/362,013
Filing Date: 22 Mar 2019
Appellant(s): Chavez, David



__________________
Scott Weitzel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/18/2021 appealing from the Office Action mailed on 10/22/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Independent Claims 1, 10, and 15
Appellant’s argument in the Appeal Brief on Page 6 of 12 is that Cao does something outside of what is claimed, specifically, checks a black list, white list, and optionally presents a challenge question to the caller, and Appellant submits Cao fails to disclose any consideration or the required analysis of the call's setup message.				 Examiner respectfully directs the Appellant to Cao’s teaching of checking the caller ID against the blacklist and white list which is analyzing the call set up message given that the caller ID is part of the call set up of an incoming call (Cao, Fig.1). Also, check for numbers to be present on the black list, then the white list and then if it’s not on either list it plays a question for call and determines a correct answer by performing subsequent analysis by determining if a correct answer is received (Cao, Fig.4, item 324, Col.6, lines 26-30). In addition, Cao points out to an incoming call from the caller and that the telephone number of the caller so that there is an association between incoming call and telephone number of the caller (Cao, abstract). Further, Cao teaches a call setup challenge system that requires analyzing call setup with respect to all incoming calls with the associated caller IDs (Cao, Fig.3). Thus, a call setup message can be reasonably and broadly interpreted as an incoming call with its associated caller ID (emphasis added). 
Therefore, Cao teaches analysis of the call’s setup message. 
Appellant’s arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARIDEH MADANI/Examiner, Art Unit 2643    

                                                                                                                                                                                                    Conferees:

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.